Exhibit 10.1

Execution Version

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), dated as of April 28, 2016 among FAIRMOUNT SANTROL INC.
(f/k/a FAIRMOUNT MINERALS, LTD.), a Delaware corporation (the “U.S. Borrower” or
the “Borrower Representative”), certain subsidiaries of the U.S. Borrower, as
Guarantors, Lake Shore Sand Company (Ontario) Ltd., an entity organized under
the laws of the province of Ontario, Canada, as Canadian Borrower (the “Canadian
Borrower”, and, together with the U.S. Borrower, the “Borrowers”), the
signatories hereto each as a Lender under the Credit Agreement (as defined
below) (the “Extending Lenders”) and BARCLAYS BANK PLC (“Barclays”), as
administrative agent (in such capacity and including any successors, the
“Administrative Agent”).

RECITALS

A. WHEREAS, FMSA Inc. (f/k/a Fairmount Santrol Holdings Inc. and Fairmount
Minerals Holdings, Inc.), a Delaware corporation (“Holdings”), the U.S.
Borrower, certain subsidiaries of the U.S. Borrower, as Guarantors, the Canadian
Borrower, the Lenders party thereto from time to time, Barclays Bank PLC
(“Barclays”), as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”),
Barclays Bank PLC, as the Revolving Administrative Agent (in such capacity, the
“Revolving Administrative Agent”) and the other agents referred to therein are
party to that certain Second Amended and Restated Credit and Guaranty Agreement
dated as of September 5, 2013 (as amended from time to time prior to the date
hereof, between the parties thereto, restated or otherwise modified prior to the
date hereof, the “Credit Agreement”). Except as otherwise provided herein, all
capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

B. WHEREAS, Section 10.05(e) of the Credit Agreement permits the Administrative
Agent, the Collateral Agent and any Lender providing a Term Loan thereunder to
amend the Credit Agreement to extend the maturity date of any such Term Loan
with the consent solely of the Administrative Agent, the Collateral Agent and
such Lender (and no other party), subject to certain requirements set forth in
said Section;

C. WHEREAS, the Administrative Agent, the Collateral Agent and the Extending
Lenders, each as a Lender holding a Tranche B-1 Term Loan under the Credit
Agreement, have agreed to amend the Credit Agreement to extend the maturity date
of such Tranche B-1 Term Loan to July 15, 2018.



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definition in appropriate alphabetical order:

“2016 Extended Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the 2016 Extended
Term Loans of such Lender.

“2016 Extended Term Loan Maturity Date” means the earlier of (i) the Stated
Maturity Date for the 2016 Extended Term Loans and (ii) the date on which all
2016 Extended Term Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“2016 Extended Term Loan Note” means a promissory note substantially in the form
of Exhibit B-2 (modified to reflect the Stated Maturity Date of the 2016
Extended Term Loans), as it may be amended, restated, supplemented or otherwise
modified from time to time.

“2016 Extended Term Loans” means any Tranche B-1 Term Loans extended pursuant to
the Sixth Amendment to the Second Amended and Restated Credit and Guaranty
Agreement dated as of April 28, 2016.

(b) Clause (i) of the definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:

“(i) (a) Tranche B-1 Term Loans, 2016 Extended Term Loans or Tranche B-2 Term
Loans that are Eurodollar Rate Loans, 3.50% per annum and (b) Tranche B-1 Term
Loans, 2016 Extended Term Loans or Tranche B-2 Term Loans that are Base Rate
Loans, 2.50% per annum”

(c) The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche B-1 Term Loan Exposure, (b) Lenders having
Tranche B-2 Term Loan Exposure, (c) Lenders having Revolving Exposure (including
the Swing Line Lenders), (d) Lenders having Incremental Term Loan Exposure of
each applicable Series and (e) Lenders having 2016 Extended Term Loan Exposure,
and (ii) with respect to Loans, each of the following classes of Loans:
(a) Tranche B-1 Term Loans, (b) Tranche B-2 Term Loans, (c) Revolving Loans
(including Swing Line Loans), (d) each Series of Incremental Term Loans and
(e) 2016 Extended Term Loans.

(d) The definition of “Exposure” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

“Exposure” means, with respect to any Lender, such Lender’s Tranche B-1 Term
Loan Exposure, Tranche B-2 Term Loan Exposure, Revolving Exposure, Incremental
Term Loan Exposure or 2016 Extended Term Loan Exposure, as applicable.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Loan” in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

“Loan” means a Tranche B-1 Term Loan, a Tranche B-2 Term Loan, a Revolving Loan,
a Swing Line Loan, an Incremental Term Loan and a 2016 Extended Term Loan.

(f) The definition of “Note” in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

“Note” means a Tranche B-1 Term Note, a Tranche B-2 Term Loan Note, a Revolving
Loan Note, a Swing Line Note or a 2016 Extended Term Loan Note.

(g) The definition of “Pro Rata Share” in Section 1.01 of the Credit Agreement
is hereby amended as follows:

(1) to delete the word “and” immediately prior to clause (iv),

(2) to insert the following new clause (v) after clause (iv) therein:

“and (v) with respect to all payments, computations and other matters relating
to the 2016 Extended Term Loan of any Lender, the percentage obtained by
dividing (a) the 2016 Extended Term Loan Exposure of that Lender by (b) the
aggregate 2016 Extended Term Loan Exposure of all Lenders”

and (3) to insert the words “, 2016 Extended Term Loan Exposure” immediately
after the two references to Tranche B-1 Term Loan Exposure in the second
sentence thereof.

(h) The definition of “Required Lenders” in Section 1.01 of the Credit Agreement
is hereby amended as follows:

(1) to replace the word “and” immediately prior to clause (iv) with a comma,

(2) to insert the words “, 2016 Extended Term Loan Exposure” immediately
following the first reference to Tranche B-1 Term Loan Exposure therein,

(3) to insert the following at the end thereof “and (v) the aggregate 2016
Extended Term Loan Exposure of all Lenders (other than Defaulting Lenders).”

(i) The definition of “Stated Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“Stated Maturity Date” means (i) with respect to the Tranche B-1 Term Loans,
March 15, 2017, (ii) with respect to the Tranche B-2 Term Loans, September 5,
2019, (iii) with respect to the 2016 Extended Term Loans, July 15, 2018,
(iv) with respect to the Revolving Loans, September 5, 2018, and (v) with
respect to any Incremental Term Loans, the date specified in the applicable
Joinder Agreement.

 

3



--------------------------------------------------------------------------------

(j) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended to insert the words “, a 2016 Extended Term Loan” immediately
after the reference to Tranche B-1 Term Loan therein.

(k) The definition of “Term Loan Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to insert the words “, the 2016 Extended Term Loan
Maturity Date” immediately after the reference to Tranche B-1 Term Loan Maturity
Date.

(l) The following proviso shall be added to the end of Section 2.12 of the
Credit Agreement:

“; provided further that solely with respect to the 2016 Extended Term Loans:
(i) for each Installment Date on or prior to December 31, 2016, notwithstanding
that the 2016 Extended Term Loans are a separate Class from the Tranche B-1 Term
Loans, the 2016 Extended Term Loans shall continue to receive amortization
payments as if such 2016 Extended Term Loans were Tranche B-1 Term Loans
(provided that, for the avoidance of doubt, amortization payments in respect of
the 2016 Extended Term Loans shall not be paid on the Stated Maturity Date for
the Tranche B-1 Term Loans), (ii) for each Installment Date after December 31,
2016 and prior to the Stated Maturity Date for the 2016 Extended Term Loans, the
Installment to be paid on such date with respect to the 2016 Extended Term Loans
shall be $173,950.02, (iii) on the Stated Maturity Date for the 2016 Extended
Term Loans, the 2016 Extended Term Loans shall be paid in full, provided that
such Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the 2016 Extended Term Loans in accordance with Sections 2.13,
2.14 and 2.15 (provided that, for the avoidance of doubt, in calculating such
reduction for Installments prior to the Stated Maturity Date for the Tranche B-1
Term Loans, the amount of Tranche B-1 Term Loan Installments will not be reduced
by prepayments except to the extent of prepayments on the Tranche B-1 Term Loans
(and not any 2016 Extended Term Loans).”

SECTION 2. Extension of Maturity Date.

(a) As required by Section 10.05(e), (i) the aggregate principal amount of the
Tranche B-1 Term Loans held by the Extending Lenders, as amended herein (the
“2016 Extended Term Loans”) does not exceed the aggregate principal amount of
the Tranche B-1 Term Loans subject to such extension, (ii) the Weighted Average
Life to Maturity of the 2016 Extended Term Loans is not shorter than the
Weighted Average Life to Maturity of the Tranche B-1 Term Loans subject to such
extension on the Effective Date (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the Tranche B-1 Term Loans) and (iii) all other terms applicable to the 2016
Extended Term Loans are substantially identical to, or less favorable to the
Extending Lenders than, those applicable to the Tranche B-1 Term Loans subject
to such extension, except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the Term
Loans in effect immediately prior to such extension.

 

4



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, the 2016 Extended Term Loans shall be a separate
and distinct Class from the Tranche B-1 Term Loans and shall upon the extension
of the Stated Maturity Date have the benefit of clause (I) of the definition of
Adjusted Eurodollar Rate in the Credit Agreement and clause (iii) of the
definition of Base Rate in the Credit Agreement.

(c) Except as expressly set forth above, the Borrower Representative shall pay
to the Extending Lenders all interest due on the 2016 Extended Term Loans as if
such Extended Term Loans were Tranche B-2 Term Loans.

(d) On the Effective Date (or on the next Business Day following the Effective
Date), the Borrower Representative shall pay to the Extending Lenders all
accrued interest due on the 2016 Extended Term Loans.

SECTION 3. Term Loan Note. Each Extending Lender shall deliver any existing
Tranche B-1 Term Loan Note held by such Extending Lender to the Administrative
Agent to be returned to the Borrower Representative. If so requested by an
Extending Lender, the Borrower Representative shall execute and deliver to such
Extending Lender a Note to evidence such Extending Lender’s 2016 Extended Term
Loan.

SECTION 4. Representations and Warranties. The Borrower Representative hereby
represents and warrants to the Extending Lenders and the Administrative Agent
that the following statements are true and correct in all respects:

(a) the representations and warranties set forth in Article IV of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof to the same extent as if made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that
to the extent any such representation and warranty is already qualified by
materiality or Material Adverse Effect, such representation and warranty shall
be true and correct in all respects;

(b) each Loan Party has the requisite power and authority to execute and deliver
this Amendment and to perform its obligations under this Amendment and each Loan
Document, as amended hereby. The execution and delivery of this Amendment and
the performance by each Loan Party of this Amendment and each Loan Document (as
amended hereby) to which it is a party have been duly approved by all necessary
organizational action of each such Loan Party; and

(c) this Amendment has been duly executed and delivered by each Loan Party that
is a party hereto and thereto and this Amendment is the legally valid and
binding obligation of such Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

SECTION 5. Conditions to Effectiveness of this Amendment. The effectiveness of
the Amendment shall be subject to the following conditions precedent (the date
on which such conditions precedent have been satisfied (or waived) is referred
to herein as the “Effective Date”):

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from each Extending Lender and the Borrower Representative, which
shall be originals or facsimiles or “.pdf” files (followed promptly by
originals) unless otherwise specified, properly executed by an Authorized
Officer of the signing Extending Lenders and the Borrower Representative, dated
as of the Effective Date.

 

5



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist, or would result from the
execution and delivery of this Amendment.

(c) If so requested by any Extending Lenders at least two Business Days prior to
the Effective Date, the Administrative Agent shall have received such executed
Term Loan Notes from the Borrower Representative.

(d) The Administrative Agent shall have received the consent of Extending
Lenders holding at least 90% of the Tranche B-1 Term Loans (or such lesser
percentage as the Administrative Agent may agree).

SECTION 6. Condition Subsequent. Within one Business Day of the Effective Date,
the Borrower Representative shall make a voluntary prepayment of the 2016
Extended Term Loans in an aggregate amount equal to 50% of the aggregate
principal amount thereof. Failure to make such payment shall not be an Event of
Default under the Credit Agreement, but the amendments set forth herein to
extend the Stated Maturity Date with respect to the 2016 Extended Term Loans
shall be null and void if such payment is not so received.

SECTION 7. Reaffirmations.

(a) Each Loan Party, subject to the terms and limits contained in the Credit
Agreement and in the Security Documents, reaffirms its guaranty of the
Obligations pursuant to the Credit Agreement. Each Loan Party hereby
acknowledges that it has reviewed the terms and provisions of this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each Loan Party hereby confirms that each Loan Document to which it
is a party or is otherwise bound will continue to be in full force and effect as
amended by this Amendment and all of its obligations thereunder shall not be
impaired or limited by the execution or effectiveness of this Amendment.

(b) Each Loan Party hereby (i) confirms that each Loan Document to which it is a
party or is otherwise bound and all Collateral encumbered thereby will continue
to secure to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of the Obligations, as the case may be,
(ii) confirms its respective grant to the Administrative Agent for the benefit
of the Secured Parties of the security interest in and continuing Lien on all of
such Loan Party’s right, title and interest in, to and under all Collateral, in
each case whether now owned or existing or hereafter acquired or arising and
wherever located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to

 

6



--------------------------------------------------------------------------------

the Amended Credit Agreement (as defined below)), subject to the terms contained
in the applicable Loan Documents and (iii) confirms its pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Loan Documents to which it is a party.

SECTION 8. Effect of the Amendment. On and after the Effective Date, each
reference to the Credit Agreement in any Loan Document shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment (as so amended,
the “Amended Credit Agreement”). Except as expressly provided in this Amendment,
nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. On
and after the Effective Date, (i) this Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents
and (ii) the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof”, and words of similar import, as used in the Credit
Agreement, shall, unless the context otherwise requires, mean the Amended Credit
Agreement. Each Loan Party hereby confirms that except as specifically amended
by this Amendment, the Credit Agreement and the other Loan Documents shall
remain in full force and effect.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “.pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 10. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

SECTION 11. Submission to Jurisdiction. Section 10.15 of the Credit Agreement is
hereby incorporated by reference.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

FAIRMOUNT SANTROL INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
LAKE SHORE SAND COMPANY (ONTARIO) LTD. By:  

/s/ Lisa M. Fife

  Name:   Lisa M. Fife   Title:   Assistant Secretary

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

FMSA INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
BEST SAND CORPORATION By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
BEST SAND OF PENNSYLVANIA, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
CHEYENNE SAND CORP. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
CONSTRUCTION AGGREGATES CORPORATION OF MICHIGAN, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FAIRMOUNT WATER SOLUTIONS, LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

MINERAL VISIONS INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
SPECIALTY SANDS, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
STANDARD SAND CORPORATION By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
TECHNIMAT LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
TECHNISAND, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
WEDRON SILICA COMPANY By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

WEXFORD SAND CO. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
WISCONSIN INDUSTRIAL SAND COMPANY, LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
WISCONSIN SPECIALTY SANDS, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
ALPHA RESINS, LLC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
BLACK LAB LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FAIRMOUNT MINERALS, LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

SELF-SUSPENDING PROPPANT LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
SHAKOPEE SAND LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FML ALABAMA RESIN, INC. By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FML SAND, LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FML RESIN, LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer
FML TERMINAL LOGISTICS LLC By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President & Chief Executive Officer

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By:  

/s/ Vanessa A. Kurbatskiy

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

 

[Signature page to the Sixth Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

                                         , as Extending Lender   By:  

 

    Name:     Title:

 

[Signature page to the Sixth Amendment]